STOCKHOLDERS AGREEMENT This STOCKHOLDERS AGREEMENT (this “Agreement”), dated as of March 31, 2010, is made and entered into by and among Big Kettle Merger Sub, Inc., a Delaware corporation (the “Purchaser”), AZZ incorporated, a Texas corporation (the “Parent”), and each party listed under the heading “STOCKHOLDERS” on the signature page hereof (each a “Stockholder” and collectively, the “Stockholders”); WITNESSETH: WHEREAS, as of the date hereof, each Stockholder owns beneficially the number of shares of common stock, par value $0.10 per share (the “Company Common Stock”), of North American Galvanizing & Coatings, Inc., a Delaware corporation (the “Company”), set forth opposite the Stockholder’s name on Exhibit A hereto (together with any other shares of Company Common Stock that the Stockholder acquires, whether by means of purchase, dividend, distribution, or otherwise, prior to the termination of this Agreement, the “Shares”; provided that Restricted Shares (as defined below) shall not constitute “Shares” until the restrictions thereon lapse in accordance with their terms, Director Stock Units (as defined below) shall not constitute “Shares” and neither Restricted Shares nor Director Stock Units shall be set forth on ExhibitA); the total number of restricted shares of Company Common Stock set forth on ExhibitB hereto (together with any other restricted shares of Company Common Stock that the Stockholder acquires prior to the termination of this Agreement, the “Restricted Shares”); the total number of shares of Company Common Stock subject to stock options set forth on ExhibitC hereto (together with any other stock options that the Stockholder acquires prior to the termination of this Agreement, the “Options”); and the total number of shares of Company Common Stock under the Company’s Director Stock Unit Program set forth on ExhibitD hereto (together with any other shares of Company Common Stock under the Company’s Director Stock Unit Program that the Stockholder acquires prior to the termination of this Agreement, the “Director Stock Units”); and WHEREAS, concurrently with the execution and delivery of this Agreement, the Company, Purchaser and Parent are entering into an Agreement and Plan of Merger (the “Merger Agreement”), of even date herewith, which (upon the terms and subject to the conditions set forth therein) provides for, among other things, a tender offer (the “Offer”) by Purchaser for the Company Common Stock and the subsequent merger of Purchaser with and into the Company (the “Merger”); and WHEREAS, as a condition to their willingness to enter into the Merger Agreement, Purchaser and Parent have requested each Stockholder to agree, and in order to induce Purchaser and Parent to enter into the Merger Agreement each Stockholder has agreed, to enter into this Agreement. NOW, THEREFORE, in consideration of the premises and the representations, warranties, covenants, and agreements hereinafter set forth, the parties hereto hereby agree as follows: 1 ARTICLE
